Exhibit 10a(xxxiv)
US EMPLOYEES
Long-Term Performance Program Award Agreement
(Fiscal Years 2010-2011)
<<DATE>>
Dear <<RECIPIENT NAME>>:
H. J. Heinz Company is pleased to confirm that, effective as of <<DATE>>, you
have been granted an award under the Long-Term Performance Program in accordance
with the terms and conditions of the Third Amended and Restated H. J. Heinz
Company Fiscal Year 2003 Stock Incentive Plan, as amended from time to time (the
“Plan”). This award is also made under and pursuant to this letter agreement
(“Agreement”), the terms and conditions of which shall govern and control in the
event of a conflict with the terms and conditions of the Plan. For purposes of
this Agreement, the “Company” shall refer to H. J. Heinz Company and its
Subsidiaries. Unless otherwise defined in this Agreement, all capitalized terms
used in this Agreement shall have the same defined meanings as in the Plan.

1.   Award. The target value of the award to you under this Agreement is equal
to $<< VALUE>> (the “Target Award Opportunity”). The maximum award opportunity
for the Performance Period is equal to twice this amount (the “Maximum Award
Opportunity”), subject to prorating pursuant to Paragraph 3 below. Your actual
award will be paid as a percentage of your Target Award Opportunity, as
determined pursuant to Paragraph 2 below (the “Award”). The “Performance Period”
means the two consecutive fiscal year periods of Fiscal Year 2010 and Fiscal
Year 2011 (April 30, 2009 through April 27, 2011).   2.   Performance Goals. The
Award will be determined based upon the level of success the Company achieves
during the Performance Period relative to the performance goals established by
the Management Development and Compensation Committee of the Company’s Board of
Directors (“MD&CC”) as set forth below:

  (a)   After—Tax Return on Invested Capital (ROIC) Metric. Fifty percent (50%)
of your Target Award Opportunity will be determined by the Company’s performance
against the ROIC target metric established by the MD&CC (“ROIC Target”). For
each fiscal year in the Performance Period, a ROIC value will be calculated, as
adjusted to eliminate the after-tax effects of any charges that may be excluded
when determining Performance Measures under the Plan (“ROIC Value”). Each ROIC
Value will consist of after-tax operating profit as defined by the Company
divided by average invested capital. Average invested capital is defined as the
five quarter average of net debt, as defined by the Company, plus total
shareholder equity as set forth on the financial statements of the Company for
the five most recent fiscal quarters. At the end of the Performance Period, the
ROIC Values for each fiscal year in the Performance Period



--------------------------------------------------------------------------------



 



2

      will be averaged (the “ROIC Average”) and the ROIC Average will be
compared to the ROIC Target.         The payout percentage for the ROIC metric
for the Performance Period is as follows:

                      Percent of ROIC Target   Percent of Target Award
Performance   Achieved   Opportunity Earned (1)
Above Maximum
    >120 %     100 %
Maximum
    120 %     100 %
Target
    100 %     50 %
Threshold
    80 %     12.5 %
Below Threshold
    <80 %     0 %

 

Note: (1) Represents one-half of the Target Award Opportunity

  (b)   Total Shareholder Return (TSR) Metric. Fifty percent (50%) of your
Target Award Opportunity will be determined by the Company’s two-year TSR growth
rate (the “TSR Value”) compared to the two-year TSR growth rates of each of the
companies in the TSR Peer Group other than the Company. The following companies
comprise the TSR Peer Group: Archer Daniels Midland, Campbell Soup Company,
ConAgra Foods Inc., Dean Foods Company, General Mills, Inc., H.J. Heinz Company,
The Hershey Company, Kellogg Company, Kraft Foods Inc., McCormick & Company,
Incorporated, Sara Lee Corporation, and Tyson Foods, Inc. (each a “TSR Peer
Company”). Each of the TSR Peer Companies’ two-year TSR growth rates will be
calculated by using the following values:

  (i)   Starting Value. The average of each TSR Peer Company’s stock price for
the 60 trading days prior to the first day of a Performance Period (the
“Starting Value”); and     (ii)   Ending Value. The average of each TSR Peer
Company’s stock price for the 60 trading days prior to and including the last
day of a Performance Period plus all dividends paid over the Performance Period
(the “Ending Value”).     (iii)   TSR Value. Dividing the Ending Value by the
Starting Value minus one and multiplied by 100 (the “TSR Value”).     (iv)   TSR
Percentile Ranking. Arraying all of the TSR Peer Companies, including the
Company, from lowest TSR Value, which is given a ranking of 1, to highest TSR
Value, then dividing the Company’s



--------------------------------------------------------------------------------



 



3

      ranking by the total number of TSR Peer Companies (the “TSR Percentile
Ranking”).         The Company’s TSR Percentile Ranking will determine the
percentage of the Target Award Opportunity earned as follows:

              Percentage of Target Award Company’s TSR Percentile Ranking  
Opportunity Earned (1)
90% - 100%
    100.0 %
80% - 89.99%
    87.5 %
70% - 79.99%
    75.0 %
60% - 69.99%
    62.5 %
50% - 59.99%
    50.0 %
40% - 49.99%
    37.5 %
30% - 39.99%
    25.0 %
20% - 29.99%
    12.5 %
Less than 20%
    0.0 %

 

(1)   Represents one-half of the Target Award Opportunity.

3.   Payment of Performance Award. Unless the MD&CC offered a deferral election
satisfying the requirements of Code Section 409A with respect to your Award, and
you made such a deferral election, your Award, if earned, will be paid as soon
as administratively practicable after the last day of the Performance Period,
(but in no event later than March 15th of the calendar year following the
calendar year in which occurs the last day of the Performance Period), subject
to Paragraphs 4 and 5 below.

  (a)   If your employment with the Company began after the commencement of the
Performance Period, the actual amount of your Target Award Opportunity will be
pro-rated based upon the number of months that you were employed by the Company
(in an eligible position) during the Performance Period, except that if your
employment begins during the last six months of the Performance Period, no
Target Award Opportunity for that Performance Period will be granted.     (b)  
The Award will be paid in cash, subject to the limits set forth in the Plan;
provided, however, that in the event that you are an executive covered by the
Company’s Stock Ownership Guidelines and you have not yet attained the requisite
level of stock ownership at the time payment would otherwise be made, 50% of
your Award, after taxes, will be paid in the form of escrowed, vested Restricted
Stock. At the end of the fiscal year in which you meet the Company’s Stock
Ownership Guidelines, the restrictions will be lifted. At the time that the
Stock Ownership Guidelines are no longer applicable because you terminate
employment, the escrowed Restricted Stock will be distributed in Heinz Common
Stock, subject, however, to the provisions of Section 13 and the six-month delay
provisions of Internal Revenue Code Section 409A(a)(2)(B), if applicable. To the



--------------------------------------------------------------------------------



 



4

      extent the entire award may not be paid in cash due to the limits set
forth in the Plan, the remainder of the Award, after taxes, will be made in the
form of Common Stock to the extent permitted by the Plan.

4.   Termination of Employment. The termination of your employment with the
Company will have the following effect on your Award:

  (a)   Qualified Termination of Employment During First Year of Performance
Period. In the event that your employment with the Company ends during the first
fiscal year of the Performance Period as a result of your Death, Disability,
Retirement, or Involuntary Termination without Cause, your Award will
automatically be pro-rated and paid (in accordance with Paragraph 3 above) at
the end of the Performance Period as determined in accordance with Paragraph 2
above.     (b)   Qualified Termination of Employment During Second Year of
Performance Period. In the event that your employment with the Company ends
during the second year of the Performance Period as the result of your Death,
Disability, Retirement, or Involuntary Termination without Cause, you will
receive your Award (in accordance with Paragraph 3 above) at the end of the
Performance Period as determined in accordance with Paragraph 2 above.     (c)  
Other Termination. In the event your employment with the Company ends as the
result of any reason other than as set forth in subparagraph 4(a) or (b) above,
including without limitation any voluntary termination of employment or an
Involuntary Termination for Cause, your Award will automatically be forfeited.  
  (d)   Accelerated Payment Upon a Change in Control. In the event of a Change
in Control (as defined in Treas. Reg. §1.409A-3(i)(5)) during the Performance
Period, payment of this Performance Award will be immediately accelerated. The
amount of the Performance Award will be prorated as of the date the Change in
Control becomes effective, and shall be determined based upon verifiable Company
performance as of such date. In the event of a change in control not defined in
Treas. Reg. §1.409A-3(i)(5), there will be no accelerated payment of the
Performance Award, but instead the rules of subparagraphs (a) through (c) above
shall control.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
Award granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach



--------------------------------------------------------------------------------



 



5

    or threatened breach of this Paragraph will result in irreparable injury to
the Company for which there is no adequate remedy at law because, among other
things, it is not readily susceptible of proof as to the monetary damages that
would result to the Company. You consent to the issuance of any restraining
order or preliminary restraining order or injunction with respect to any conduct
by you that is directly or indirectly a breach or threatened breach of this
Paragraph 5.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; developments; formulations; ingredients; recipes;
specifications; designs; standards; financial data; sales, marketing and
distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not such information
originated with you, or represents information which the Company received from
third parties under an obligation of confidentiality.   6.   Impact on Benefits.
The Award, if earned, will not be included as compensation under any of the
Company’s retirement and other benefit plans, including but not limited to the
H.J. Heinz Company Supplemental Executive Retirement Plan, the H.J. Heinz
Company Employees Retirement and Savings Excess Plan and/or any other plan of
the Company.   7.   Tax Withholding. When your Award is paid, the Company will
withhold the amount of money payable for the federal, state, local, and/or
foreign income and/or employment taxes required to be collected or withheld with
respect to the payment.   8.   Non-Transferability. Your Award may not be sold,
transferred, pledged, assigned or otherwise encumbered except by will or the
laws of descent and distribution.   9.   Employment At-Will. You acknowledge and
agree that nothing in this Agreement or the Plan shall confer upon you any right
with respect to future awards or continuation of your employment, nor shall it
constitute an employment agreement or interfere in any way with your right or
the right of the Company to terminate your employment at any time, with or
without cause, and with or without notice.   10.   Collection and Use of
Personal Data. You consent to the collection, use, and processing of personal
data (including name, home address and telephone number, identification number)
by the Company or a third party engaged by the Company for the purpose of
implementing, administering and managing the Plan and any other stock option or
stock or long-term incentive plans of the Company (the “Plans”). You further
consent to the release of personal data to such a third party administrator,
which, at the option of the Company, may be designated as the exclusive broker
in connection with the Plans. You hereby waive any data privacy rights with
respect to such data to the extent that receipt, possession, use, retention, or
transfer of the data is authorized hereunder.



--------------------------------------------------------------------------------



 



6

11.   Future Awards. The Plan is discretionary in nature and the Company may
modify, cancel or terminate it at any time without prior notice in accordance
with the terms of the Plan. While Awards or other awards may be granted under
the Plan on one or more occasions or even on a regular schedule, each grant is a
one time event, is not an entitlement to an award of cash or stock in the
future, and does not create any contractual or other right to receive an Award
or other compensation or benefits in the future.   12.   Governing Law. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.  
13.   Code Section 409A. Unless a deferral election satisfying the requirements
of Code Section 409A is offered with respect to the Award, it is intended that
this Award shall not constitute a “deferral of compensation” within the meaning
of Section 409A of the Code and, as a result, shall not be subject to the
requirements of Section 409A of the Code. The Plan, and this Award Agreement,
are to be interpreted in a manner consistent with this intention. Absent a
deferral election satisfying the requirements of section 409A of the Code and
notwithstanding any other provision in the Plan, a new award may not be issued
if such award would be subject to Section 409A of the Code at the time of grant,
and the existing Award may not be modified in a manner that would cause such
Award to become subject to Section 409A of the Code at the time of such
modification.

This Award is subject to your signing both copies of this Agreement and
returning one signed and dated copy to the Company.

            H. J. HEINZ COMPANY
      By:                        

Accepted:   
 
  Date:   
 

